Citation Nr: 0809864	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  06-38 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether an August 2006 decision of the Board of Veterans' 
Appeals, which in pertinent part denied entitlement to an 
initial compensable disability rating for service-connected 
residuals of fracture of the second and third metacarpals of 
the right hand, should be revised or reversed on the grounds 
of clear and unmistakable error.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel





INTRODUCTION

The veteran had active service from June 1975 to August 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on motion by the veteran alleging CUE in an August 
2006 Board decision.  



FINDINGS OF FACT

1.  In an August 2006 decision, the Board denied entitlement 
to an initial compensable disability rating for service-
connected residuals of fracture of the second and third 
metacarpals of the right hand.  

2.  In October 2007, the Court of Appeals for Veterans Claims 
issued an Order which vacated that portion of the Board's 
August 2006 decision which denied entitlement to an initial 
compensable disability rating for service-connected residuals 
of fracture of the second and third metacarpals of the right 
hand.  



CONCLUSION OF LAW

Because that part of the Board's August 2006 decision as to 
which the moving party's motion pertains has been vacated, 
any challenge as to that issue is now moot, and therefore the 
requirements for a motion for reversal or revision based upon 
alleged clear and unmistakable error in the August 2006 Board 
decision are not met, and the motion must be dismissed.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1404.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (2007).  

In January 1998, the RO granted service connection for status 
post fracture of the second and third metacarpals of the 
right hand, and assigned a noncompensable (zero percent) 
disability rating, effective June 12, 1997.  The veteran 
asserted that his service-connected right hand disability 
warranted a higher disability rating, and appealed the RO's 
decision to the Board.  In an August 2006 decision, the 
Board, in pertinent part, denied entitlement to an initial 
compensable disability rating for the veteran's service-
connected residual right hand disability.  

In November 2006, the veteran filed a motion for revision of 
the Board's August 2006 decision on the grounds of CUE.  The 
veteran asserted that pertinent facts were shown in the 
record but were not before the Board at the time of its 
decision.  

In addition to filing a motion for CUE, the veteran also 
appealed the Board's August 2006 decision to the Court of 
Appeals for Veterans Claims (Court).  In that litigation, the 
veteran's attorney and the VA General Counsel requested that 
the Court vacate the portion of the August 2006 Board 
decision which denied the veteran's claim for an increased 
rating for his service-connected residual right hand 
disability.  See October 2007 Joint Motion for Partial 
Remand.  In October 2007, the Court issued an Order which 
vacated that portion of the Board's August 2006 decision 
which had denied entitlement to an initial compensable 
disability rating for service-connected residuals of fracture 
of the second and third metacarpals of the right hand, and 
remanded the matter to the Board for readjudication.  

In February 2008, the veteran's representative submitted 
additional argument in support of the veteran's motion for 
revision of the August 2006 Board decision on the basis of 
CUE.  However, because the October 2007 CAVC Order vacated 
the August 2006 Board decision, there is no longer a Board 
decision as to which the veteran may allege errors of fact or 
law. 

Accordingly, the Board no longer has jurisdiction to review 
the motion, and it must therefore be dismissed, pursuant to 
38 U.S.C.A. § 7111; 38 C.F.R. § 20.1404.


ORDER

The appeal is dismissed.  



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


